Exhibit 10.3

 



CLASS B PREFERRED STOCK REDEMPTION AGREEMENT

 

CLASS B PREFERRED STOCK REDEMPTION AGREEMENT (this “Agreement”), dated as of
September 13, 2019, by and between MOBIQUITY TECHNOLOGIES, INC., a New York
corporation (the “Company”), having an address at 35 Torrington Lane, Shoreham,
New York 11786 (the “Company”) and DEEPANKAR KATYAL, an individual (“Katyal”),
having an address at 5447 31st Ave SW, Seattle, WA 98126.

 

RECITALS

 

WHEREAS, Katyal is a holder of one (1) share of Class B Preferred Stock, $0.0001
par value per share, of the Company (the “Class B Stock”); and

 

WHEREAS, the Company issued the Class B Stock to Katyal pursuant to the
Employment Agreement dated December 7, 2018 (the “Employment Agreement”) between
Advangelists, LLC, a Delaware limited liability company (“Advangelists”) which
is a wholly-owned subsidiary of the Company, and Katyal; and

 

WHEREAS, on even date herewith the Employment Agreement was amended pursuant to
Amendment No. 1 to Employment Agreement (the “Employment Agreement Amendment”),
which Employment Agreement Amendment provides that the Company shall redeem the
Class B Stock from Katyal.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement and the Employment Agreement
Amendment, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.               Redemption of Class B Shares.

 

1.1.          Redemption. Effective as of the date of this Agreement, Katyal
hereby sells, assigns, transfers, conveys and delivers to the Company, and the
Company hereby redeems and accepts from Katyal, all of Katyal’s right, title and
interest in and to the Class B Stock, free and clear of any and all liens,
charges, pledges, security interests, claims, mortgages, options, encumbrances,
rights of first refusal, conditions, covenants and other restrictions (“Liens”).

 

1.2.          Consideration. In consideration for the redemption of the Class B
Stock, the Company and Katyal have entered into the Employment Agreement
Amendment, among other good and valuable consideration.

 

1.3.          Dividends. No dividends earned or payable pursuant to the terms of
the Class B Stock prior to the date hereof (if any) are deemed earned or payable
and are cancelled and void ab initio; and Katyal shall have no rights to any
such dividends, and he hereby fully and absolutely releases any and all rights
and claims to any such dividends that he has or may have.

 

2.               Deliveries.

 

2.1.          On the date hereof, Katyal shall deliver to the Company the
following:

 

(i)              a signed counterpart to this Agreement;

 

(ii)            A stock power referencing the Class B Stock as uncertificated,
duly endorsed by Katyal in blank, together with any other documents necessary in
order to transfer the shares to the Company.

 

2.2.          On the date hereof, the Company shall deliver to Katyal a signed
counterpart to this Agreement.

 

 

 



 1 

 

 

3.               Representations and Warranties of the Company. The Company
hereby represents and warrants to Katyal that:

 

3.1.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of New York. The Company has full
corporate power and authority to enter into this Agreement and the documents to
be delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
the Company of this Agreement and the documents to be delivered hereunder and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Company.
This Agreement and the documents to be delivered hereunder have been duly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by Katyal) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms.

 

3.2.           The execution, delivery and performance by the Company of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of the Company; or (b) violate or conflict with any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to the Company.

 

3.3.           No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

 

3.4.           There is no claim, action, suit, proceeding or governmental
investigation ("Action")  pending or, to the Company’s knowledge, threatened
against or by the Company or any affiliate of the Company that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. No event has occurred or circumstances exist that may give rise
or serve as a basis for any such Action.

 

4.               Representations and Warranties of Katyal. Katyal hereby
represents and warrants to the Company that:

 

4.1.          Katyal has full power and authority to enter into
this Agreement and the documents to be delivered hereunder, to carry out his
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement and the documents to be delivered hereunder have been duly
executed and delivered by Katyal, and (assuming due authorization, execution and
delivery by the Company) this Agreement and the documents to be delivered
hereunder constitute legal, valid and binding obligations of Katyal, enforceable
against Katyal in accordance with their respective terms.

 

4.2.          The execution, delivery and performance by Katyal of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Katyal; (c) conflict with, or result in (with or
without notice or lapse of time or both) any violation of, or default under, or
give rise to a right of termination, acceleration or modification of any
obligation or loss of any benefit under any contract or other instrument to
which Katyal is a party; or (d) result in the creation or imposition of any Lien
on the Class B Stock.

 

4.3.          There is no Action of any nature pending or, to Katyal's
knowledge, threatened against or by Katyal (a) relating to or affecting the 
Class B Stock; or (b) that challenges or seeks to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

4.4.          Katyal is the sole legal, beneficial, record and equitable owner
of the Class B Stock, free and clear of any and all Liens whatsoever.

 

4.5.          No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Katyal.

 

5.               Miscellaneous.

 

5.1.          Further Assurances. Following the date hereof, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances, and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement.

 

 

 



 2 

 

 

5.2.          Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by the internal law of the State of New York without regard to the
choice of law provisions of any jurisdiction. Each party hereto irrevocably
submits to the exclusive jurisdiction of the courts located within Suffolk
County, New York for the purposes of any action or claim arising out of this
Agreement or any transaction contemplated hereby, and agrees to commence any
such action or claim only in such courts. Each party acknowledges and agrees
that any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

5.3.          Counterparts; Signatures. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

5.4.          Headings. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

5.5.          Expenses. Except as expressly set forth herein, each party hereto
shall bear its own costs and expenses in connection with this Agreement and the
transactions contemplated hereby, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties, whether
or not the transactions contemplated by this Agreement are consummated.

 

5.6.          Amendments. This Agreement shall not be amended, modified or
terminated except by a written agreement dated subsequent to the date of this
Agreement and signed on behalf of the Company and Katyal.

 

5.7.          Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

5.8.          Entire Agreement. This Agreement and the other agreements,
documents and instruments referred to herein or contemplated hereby constitute
the full and entire understanding and agreement between the parties with respect
to the subject matter hereof, and any other written or oral agreement relating
to the subject matter hereof existing between the parties are expressly
canceled.

 

5.9.           Representation by Counsel; Interpretation. The parties hereto
acknowledge that this Agreement has been prepared by Ruskin Moscou Faltischek,
P.C. (“RMF”), counsel for the Company. The parties hereto further acknowledge
that RMF has not provided any tax advice or guidance to either of the parties
hereto with respect to the transactions contemplated herein. Katyal further
acknowledges that it has been afforded the opportunity to be represented by
counsel in connection with this Agreement and the transactions contemplated
hereby and it has either done so or elected not to do so. Accordingly, any rule
or law or any legal decision that would require the interpretation of any
claimed ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived by the parties hereto. The provisions of
this Agreement shall be interpreted in a reasonable manner to give effect to the
intent of the parties hereto.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  /s/ Deepankar Katyal   DEEPANKER KATYAL               MOBIQUITY TECHNOLOGIES,
INC.               By:/s/ Dean Julia   Name:  Dean Julia   Title:  Chief
Executive Officer

 

 

 

 



 4 

